Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
this 30th day of November, 2012, by and between Solera National Bank, a national
banking association (“Employer”), and Kathleen A. Stout, an individual resident
of the State of Colorado (“Executive”). Employer and Executive sometimes
collectively are called the “Parties” and individually called a “Party.”  In
addition, Executive sometimes is called “Employee.”

 

WHEREAS, the Executive has considerable experience, expertise and training in
management related to banking, mortgage lending and related services offered by
the Employer;

 

WHEREAS, the Employer desires for the Executive to be employed as the President,
Residential Mortgage Division of the Employer (the “Mortgage Division”), and an
Executive Vice President of Solera National Bank and Executive desires to accept
employment, subject to and on the terms and conditions set forth in this
Agreement; and

 

WHEREAS, both the Employer and the Executive have read and understand the terms
and provisions set forth in this Agreement and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the Executive and the Employer agree as follows:

 

A.  DURATION

 

1.             This Agreement is effective as of November 30, 2012 (the
“Effective Date”), and subject to Paragraph 2 below, will expire and terminate
by its own terms two (2) years after the Effective Date, unless earlier
terminated as provided in this Agreement.

 

2.             Both the Employer and the Executive acknowledge and agree that
the Parties may agree to continue their employment relationship on the same
terms and conditions as set forth in this Agreement.   Following the initial two
(2) year term, unless either Party gives written notice to the other Party not
less than ninety (90) days prior to the end of such initial two (2) year term,
this Agreement shall automatically renew annually for an additional one (1) year
term unless otherwise terminated as set forth in this Agreement.

 

B.  COMPENSATION

 

3.             All payments of salary and other compensation to the Executive
shall be payable in accordance with the Employer’s ordinary payroll schedule and
Employer’s other policies and procedures.

 

a.             Base Salary. The Employer agrees to pay the Executive a base
salary at an annual rate of $180,000.

 

b.             Equity Compensation. As an inducement to entering into this
Agreement, (i) on the first day of Executive’s actual employment with the
Employer, which may differ from the Effective Date, the Executive shall be
granted an equity-based incentive award consisting of (i) a time vested
restricted stock award of 25,000 shares of common stock, $0.01 par value per
share (“Common Stock”) of the Employer pursuant to the terms of a restricted
stock award agreement in the form attached hereto as Exhibit A-1 (the
“Restricted Stock Agreement”), and (ii) a performance vested restricted stock
award of

 

1

--------------------------------------------------------------------------------


 

c.             25,000 shares of Common Stock pursuant to the terms of a
performance vested restricted Stock award agreement in the form attached hereto
as Exhibit A-2 (the “Performance Restricted Stock Agreement”).

 

d.             Annual Performance Bonus. During the Term of this Agreement, the
Executive is be eligible to receive an annual performance bonus based on the
financial performance of the Mortgage Division as set forth in the cash-based
performance award attached hereto as Exhibit A-3 (the “Cash-Based Performance
Award”).

 

e.             Short-Term Incentive Compensation. The Executive shall be
eligible to participate in the Employer’s Short-term Incentive Compensation
Plan, as amended from time to time, which provides for other, potential
incentive compensation in an amount of up to, but not exceeding 30% of
Executive’s then current annual base salary.

 

f.             The Employer shall have the right to deduct from any payment of
compensation due to the Executive pursuant to the terms of this Agreement any
federal, state or local taxes required by law to be withheld with respect to
such payments and any other amounts specifically authorized to be withheld or
deducted by the Executive.

 

4.             The Employer shall reimburse the Executive for all reasonable
business related expenses, including, but not limited to, travel expenses,
lodging expenses, and meals and entertainment expenses, that the Executive may
incur in the performance of her duties and obligations under this Agreement;
provided, however, that the Executive shall be required to submit receipts or
other acceptable documentation to a person designated by the President and Chief
Executive Officer of Employer in order to verify such expenses prior to any
reimbursements in accordance with the Employer’s expense policy.

 

5.             The Employer shall provide the Executive with term life insurance
coverage at the Employer’s expense in an initial amount equal to 2.00 times the
Executive’s annual base salary, subject to insurance carrier limitations, and
having a term not less than one year, which life insurance benefit will be
provided only for so long as the Executive is employed by the Employer.

 

6.             The Employer shall review the amount of the Executive’s
compensation, including her base salary, not less often than annually and shall
consider increases to such base salary as a result of such review or except as
otherwise required by a governmental agency or insurance entity which has
regulatory power and authority over the Employer.  Increases, if any, would be
designed to provide reasonable base salary adjustments, all in the discretion of
the Employer, consistent with safe and sound banking practices; provided however
that the Executive’s base salary shall not be less than the amounts set forth in
Paragraph 3 at any time during the term of this Agreement except as set forth
earlier in this Paragraph 6 or as otherwise required or permitted in this
Agreement.

 

7.             Executive shall be entitled to receive employee and dependent
health insurance, dental insurance, paid sick leave four (4) weeks of paid
vacation per year, and any additional benefits provided to all employees of
Employer.  All employee benefits provided to the Executive by the Employer
incident to the Executive’s employment shall be governed by the applicable plan
documents, summary plan descriptions or employment policies, and may, at the
Sole discretion of Employer, be modified, suspended or revoked at any time, in
accordance with the terms and provisions of the applicable documents.

 

8.             The Parties acknowledge that the compensation set forth in this
Agreement and the other covenants and agreements of the Employer contained in
this Agreement are fair and adequate

 

1

--------------------------------------------------------------------------------


 

compensation for the Executive’s services and for the covenants of the Executive
as set forth in this Agreement.

 

C.  RESPONSIBILITIES

 

9.             The Executive shall be employed as the President, Residential
Mortgage Division, of the Employer, and an Executive Vice President of Solera
National Bank and shall faithfully devote her best efforts and primary focus to
the position with the Employer.

 

10.          The Executive acknowledges and agrees that the duties and
responsibilities of the Executive required by the position are reasonably within
the discretion of the President and Chief Executive Officer, and may be
modified, or new duties and responsibilities imposed by the President and Chief
Executive Officer, at any time, with the prior reasonable, written approval or
consent of the Executive.  However, any and all such new duties and
responsibilities may not constitute unlawful acts.  In addition, the new duties
and responsibilities must be consistent with the Executive’s position in a
financial institution.  Employer acknowledges and agrees that Executive shall
have the authority, subject to the reasonable approval of the Employer’s
President and Chief Executive Officer, to determine and implement all of the
data and software systems, electronic reporting systems, electronic and voice
communication systems, residential marketing, origination, processing,
underwriting, quality control, regulation and legal compliance evaluation and
reporting systems, human resources systems and all other systems and procedures
established and utilized from time to time by the Residential Mortgage Division
of the Employer so long as any and all of such systems and their implementation
are in compliance with applicable law.

 

11.          The Executive acknowledges and agrees that, during the term of this
Agreement, she has a fiduciary duty of loyalty to Employer, and that she will
not knowingly engage in any activity during the term of this Agreement, which
will or could, in any significant way, harm the business, business interests, or
reputation of the Employer, its directors, or its officers.

 

D.  NONINTERFERENCE, CONFIDENTIALITY AND NON-COMPETITION

 

12.          The Executive acknowledges that, as part of her employment with the
Employer, she will become familiar with the salary, pay scale, capabilities,
experience and skill of the Employer’s employees.  The Executive agrees to
maintain the confidentiality of such information.  The Executive further
covenants and agrees that, for a period of one year subsequent to the
termination of this Agreement, whether such termination occurs at the insistence
of the Employer or the Executive, the Executive shall not recruit, hire, or
attempt to recruit or hire, directly or by assisting others, any employees of
the Employer, nor shall the Executive contact or communicate with any employees
of the Employer for the purpose of inducing such employees of the Employer to
terminate their employment with the Employer.  For purposes of this covenant,
“employees of the Employer” shall refer to employees who are still actively
employed by or were employed by the Employer within the prior year at the time
of the attempted recruiting or hiring.

 

13.          In her position of employment, the Executive will be exposed to
confidential information and trade secrets (hereafter “Proprietary Information”)
pertaining to, or arising from, the business of the Employer and its affiliates
(if any).  The Executive hereby agrees and acknowledges that such Proprietary
Information is unique and valuable to the Employer’s business and that the
Employer would suffer irreparable injury if this information were publicly
disclosed.  Therefore, the Executive agrees to keep in strict secrecy and
confidence, both during and after the period of her employment, any and all
Proprietary Information which the Executive acquires, or to which the Executive
has access, during employment by the Employer, that has not otherwise been
publicly disclosed by the Employer, until such time as such

 

2

--------------------------------------------------------------------------------


 

Proprietary Information becomes generally known to the public other than
pursuant to a breach of this Paragraph by the Executive or other wrongful
activity.  The Proprietary Information covered by this Agreement shall include,
but shall not be limited to: (i) the identities of the Employer’s existing and
prospective customers or clients, including names, addresses, credit status, and
pricing levels; (ii) the buying and selling habits and customs of the Employer’s
existing and prospective customers or clients; (iii) financial information about
the Employer; (iv) product and systems specifications, concepts for new or
improved products and other product or systems data; (v) the identities of, and
special skills possessed by, the Employer’s employees; (vi) the identities of
and pricing information about the Employer’s suppliers and vendors;
(vii) training programs developed by the Employer; (viii) pricing studies,
information and analyses; (ix) current and prospective products and inventories;
(x) financial models, business projections and market studies; (xi) the
Employer’s financial results and business conditions; (xii) business plans and
strategies; (xiii) special processes, procedures, and services of the Employer
and its suppliers and vendors; and (xiv) computer programs and software
developed by the Employer or its consultants.  The provisions and agreements
entered into herein shall survive the term of the Executive’s employment to the
extent reasonably necessary to accomplish their purpose in protecting the
interests of the Employer in any Proprietary Information disclosed to, or
learned by, the Executive while employed.  Executive shall return all documents
and materials containing Proprietary Information upon termination of employment
or upon demand by the Employer.

 

14.          The Executive shall not directly or indirectly engage in
competition with the Employer at any time during the existence of the employment
relationship between the Employer and the Executive, and the Executive will not
on her own behalf, or as another’s agent or employee, engage in any of the same
or similar duties and/or Employer-related responsibilities required by the
Executive’s position with the Employer, other than as an employee of the
Employer pursuant to this Agreement or as specifically approved by the
Employer’s President and Chief Executive Officer.  In addition, without the
prior written consent of the Employer’s President and Chief Executive Officer,
Executive shall not usurp for herself any corporate opportunity available to the
Employer.

 

15.          The Executive expressly represents that to the best of her
knowledge she presently is not a party to any agreements with, or otherwise has
any obligations to, any third party which conflict, or may conflict, with the
Executive’s duties and obligations to Employer as an employee of the Employer as
set forth in this Agreement.

 

16.          The Executive acknowledges that the special relationship of trust
and confidence between her, the Employer, and its clients and customers creates
a high risk and opportunity for the Executive to misappropriate the relationship
and goodwill existing between the Employer and its clients and customers.  The
Executive further acknowledges and agrees that it is fair and reasonable for the
Employer to take steps to protect itself from the risk of such
misappropriation.  The Executive further acknowledges that, at the outset of her
employment with the Employer and throughout her employment with the Employer,
the Executive will be provided with access to and informed of Proprietary
Information, which will enable her to benefit from the Employer’s trade secrets,
goodwill and know-how.

 

17.          The Executive acknowledges that it would be inevitable in the
performance of her duties as a director, officer, employee, investor, agent or
consultant of any person, association, entity, or company which competes with
the Employer, or which intends to or may compete with the Employer, to disclose
and/or use Proprietary Information, as well as to misappropriate the Employer’s
goodwill and know-how, to or for the benefit of such other person, association,
entity, or company.  The Executive also acknowledges that, in exchange for the
Covenants set forth in this Agreement, she has received substantial, valuable
consideration, including:  (i) confidential trade secret and proprietary
information relating to the identity and special needs of the Employer’s current
and prospective customers, the Employer’s current and prospective services, the
Employer’s business projections and market studies, the

 

3

--------------------------------------------------------------------------------


 

Employer’s business plans and strategies, the Employer’s studies and information
concerning special services unique to the Employer; (ii) employment; and
(iii) compensation and benefits as described in this Agreement.  The Executive
further acknowledges and agrees that this consideration constitutes fair and
adequate consideration for the execution of the non-solicitation restriction set
forth herein.

 

18.          Except in the event the Employer’s Bank Net Income (without taking
into account any Mortgage Division income or expenses and any extraordinary
income or expense not associated with on-going banking operations), shall be
less than zero for two consecutive fiscal years during the term of this
Agreement, Executive understands and agrees that during the term of this
Agreement and for a period of one year following the termination of this
Agreement by either Party, for any reason (other than for termination of the
Executive for circumstances described in Paragraph 22(b), (c) or (d), below),
the Executive will not be or become engaged in any way (directly or indirectly),
as an individual proprietor, beneficiary, trustee, owner, partner, stockholder,
officer, director, executive, employee, consultant, contractor, investor,
lender, sales representative, or in any other capacity, whatsoever, in any
business activity or endeavor which competes or conflicts with the business of
the Employer or any of its subsidiaries, as such business has been conducted
during the Executive’s employment with the Employer, within 100 miles of any
geographic area in which Employer conducts business upon the termination of
Executive’s employment with the Employer.  It is the Parties’ desire that these
restrictions be enforced to the fullest extent allowed by law; provided however,
in the event the Employer’s Bank Net Income, as described earlier in this
Paragraph 18, for two consecutive fiscal years during the term of this Agreement
shall be less than zero, Executive shall not be bound to the provisions
contained in this Paragraph 18.

 

19.          The Executive agrees that the restrictions set forth in Paragraph
18 above are ancillary to an otherwise enforceable agreement, are supported by
independent valuable consideration, and that the limitations as to time,
geographical area, and scope of activity to be restrained by this Section D are
reasonable and acceptable, and do not impose any greater restraint than is
reasonably necessary to protect the trade secrets, goodwill, and other business
interests of the Employer.  The Executive further agrees that such restrictions
do not create undue hardship for her or for the public.  The provisions in this
Section D are not intended to be construed as a general restraint from engaging
in a lawful profession or a general covenant against competition.  Nothing
herein will prohibit the Executive’s (i) beneficial ownership of less than 5% of
the publicly traded capital stock of a corporation listed on a national
securities exchange so long as this is not a controlling interest, or
(ii) ownership of mutual fund investments.  The Executive may not avoid the
purpose and intent of this Section D by engaging in conduct within the
geographically limited area from a remote location through means such as
telecommunications, written correspondence, computer generated or assisted
communications, or other similar methods.  The Executive agrees that if, at some
later date, a court of competent jurisdiction determines that the restrictions
set forth in this Section D do not meet the criteria set forth by applicable
law, then such restrictions shall be reformed by the court and enforced to the
maximum extent permitted under applicable law.  The Executive understands that
her obligations under this Section D shall not be assignable by her.

 

20.          The Executive acknowledges that the covenants set forth in this
Section D are a material inducement for the Employer to execute and deliver this
Agreement and to provide Executive compensation and benefits and other
consideration provided in this Agreement.  The Parties agree that the existence
of any claim or cause of action of Executive against the Employer, whether
predicated on this Agreement or otherwise, will not constitute a defense to the
enforcement by the Employer of such covenants. The covenants contained in this
Section D will not be affected by any breach of any other provision hereof by
either Party.  In addition, Executive’s obligations under these provisions shall
survive the termination of this Agreement and Executive’s employment with the
Employer.  Executive’s obligations as described and provided in this Section D
is in addition to, and not in limitation or

 

4

--------------------------------------------------------------------------------


 

preemption of, all other obligations of confidentiality which she may have to
Employer under general legal or equitable principles, or other the Employer
policies.

 

E.  REMEDIES

 

21.          In the event that the Executive violates any of the provisions set
forth in this Agreement relating to Section D, Executive acknowledges that the
Employer would suffer immediate and irreparable harm and would not have an
adequate remedy at law for money damages.  Accordingly, Executive agrees that,
without the necessity of proving actual damages or posting bond or other
security, the Employer shall be entitled to temporary or permanent injunction or
injunctions to prevent breaches of such performance and to specific enforcement
of such covenants in addition to any other remedy to which the Employer may be
entitled, at law or in equity.  In such a situation, the Parties agree that the
Employer may pursue any remedy available, including declaratory relief,
concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation of any of the provisions set forth in this
Agreement relating to Section D, and the pursuit of any particular remedy or
remedies shall not be deemed an election of remedies or waiver of the right to
pursue any other remedy.  To the extent that the provisions of this Section E
could be read to increase the geographic, temporal or other scope of the
restrictions set forth in this Agreement relating to Section D, such reading is
not intended by the parties.

 

F.  TERMINATION

 

22.          This Agreement may be terminated by the Employer or the Executive
as follows:

 

a.             Termination for Cause.  The Employer may terminate this Agreement
at any time for cause.  “Cause” as used in this Agreement shall be defined as
the occurrence of one of the following events:

 

(i)            The reasonable determination by the Employer’s President and
Chief Executive Officer, in consultation with the Employer’s Board of Directors
or a designated committee thereof, that Executive has violated any provision of
this Agreement or is grossly negligent in the performance of her duties
hereunder, and has failed to cure such violation or the effects of such gross
negligence within thirty (30) business days after written notice to the
Executive by the Employer specifying in reasonable detail the alleged violation;

 

(ii)           The reasonable determination by the Employer’s President and
Chief Executive Officer, in consultation with the Employer’s Board of Directors
or a designated committee thereof, that (a) Executive has failed to follow the
policies adopted by the Board of Directors, and has failed to cure such failure
within thirty (30) days after written notice to the Executive by the Employer
specifying in reasonable detail the alleged failure; or (b) Executive has
engaged in such actions or omissions that would constitute unsafe or unsound
banking practices;

 

(iii)          The Executive is convicted of a misdemeanor involving moral
turpitude or any felony;

 

(iv)          The reasonable determination by the Employer’s President and Chief
Executive Officer, in consultation with the Employer’s Board of Directors or a
designated committee thereof, that the Executive has engaged in gross misconduct
in the course and scope of her employment with the Employer including indecency,
immorality, insubordination, dishonesty, unlawful harassment, use of illegal
drugs, or violent behavior;

 

5

--------------------------------------------------------------------------------


 

(v)           The reasonable determination by the Employer’s President and Chief
Executive Officer, in consultation with the Employer’s Board of Directors or a
designated committee thereof, that the Executive’s job performance is
substantially unsatisfactory and that Executive has failed to cure such
performance within thirty (30) business days after written notice to the
Executive by the Employer specifying in reasonable detail the nature of the
unsatisfactory performance; or

 

(vi)          The Executive is precluded or barred from engaging in the business
of banking or from being an officer or director of a public company by any
governmental regulatory agency having jurisdiction over the Employer.

 

In the event of termination of this Agreement for Cause, the Employer shall have
no liability to the Executive for any additional payments of salary or any
benefits beyond the termination date, as except as otherwise required by law. 
Any and all unvested stock or options to acquire stock shall be terminated and
cancelled as of the termination date.  All vested stock options must be
exercised by the Executive within ninety (90) days of the termination date and
shall expire and be cancelled thereafter.

 

b.             Termination in the Best Interest of the Employer.  The Employer
may terminate this Agreement at any time if, in the reasonable discretion of
Employer’s President and Chief Executive Officer, in consultation with the
Employer’s Board of Directors or a designated committee thereof, it is
determined that this Agreement or the Employer’s employment of the Executive may
prevent or otherwise encumber the Employer’s ability to enter into any agreement
or transaction that is in the best interest of the Employer.  In the event of
termination of this Agreement in the best interest of the Employer, subject to
Executive first executing a Separation Agreement in the form attached hereto as
Exhibit B and that Separation Agreement becoming fully effective pursuant to its
terms, then, subject to regulatory approval to the extent required, Executive
shall be entitled to receive a severance payment in a prorated amount equal to
one hundred twenty (120) days of the Executive’s then current annual base salary
and, in the event the Employer terminates this Agreement pursuant to provisions
contained in this Paragraph 22(b) during the first two years of the term of this
Agreement and the shares of Common Stock subject to the Restricted Stock
Agreement remain unvested, then such shares shall be fully vested and all
restrictions related thereto shall be lifted. In the event the Employer
terminates this Agreement pursuant to provisions contained in this Paragraph
22(b), any stock options granted to Executive which have not vested as of such
termination date shall expire and Executive shall have ninety (90) days to
exercise all vested options as of the termination date and all unexercised
vested options shall expire and be cancelled thereafter.

 

c.             Termination for No Reason.  The Employer may terminate this
Agreement at any time for any or no reason.  In the event that this Agreement is
terminated for “no reason” at any time, subject to Executive first executing the
Separation Agreement that is attached hereto as Exhibit B and that Separation
Agreement becoming fully effective pursuant to its terms, then, subject to
regulatory approval to the extent required, Executive shall be entitled to
receive a severance payment in an amount equal to the payment of the prorated
Executive’s then current annual base salary for a six (6) month period and in
the event the Employer terminates this Agreement for no reason during the first
two years of the term of this Agreement and the shares of Common Stock subject
to the Restricted Stock Agreement remain unvested, then such shares shall be
fully vested and all restrictions related thereto shall be lifted. In the event
the Employer terminates this Agreement pursuant to provisions contained in this
Paragraph 22(c), any stock options which have been granted to Executive which
have not vested as of such termination date shall expire and Executive shall
have ninety (90) days to exercise all vested options as of the termination date
and all unexercised vested options shall expire and be cancelled thereafter.

 

d.             Termination for Change of Control. The Employer or the Executive
may terminate this Agreement at any time after the consummation of a Change of
Control (as defined below).

 

6

--------------------------------------------------------------------------------


 

i.                  If, during the term of this Agreement, there is a Change of
Control and this Agreement is terminated by the Employer within one (1) year
thereafter, subject to Executive first executing the Separation Agreement that
is attached hereto as Exhibit B and that Separation Agreement becoming fully
effective pursuant to its terms, then, subject to regulatory approval to the
extent required, Executive shall be entitled: to receive a severance payment in
an amount equal to 1.50 times the Executive’s then current annual base salary
and, in the event the Employer terminates this Agreement pursuant to provisions
contained in this Paragraph 22(d)(i) during the first two years of the term of
this Agreement and the shares of Common Stock subject to the Restricted Stock
Agreement remain unvested, then such shares shall be fully vested and all
restrictions related thereto shall be lifted. All stock options to which
Executive is entitled on the termination date which otherwise had not vested as
of the termination date shall automatically vest in Executive as of the
termination date, and Executive shall have the right to exercise any or all such
vested options according to their terms.

 

ii.               If, during the term of this Agreement, there is a Change of
Control and this Agreement is terminated by the Executive within one (1) year
thereafter and the Executive can demonstrate Good Reason (as defined below),
subject to Executive first executing the Separation Agreement that is attached
hereto as Exhibit B and that Separation Agreement becoming fully effective
pursuant to its terms, then, subject to regulatory approval to the extent
required, the Executive shall be entitled to receive a severance payment in an
amount equal to the payment of 1.50 times the Executive’s then current base
salary and, in the event the Executive terminates this Agreement pursuant to
provisions contained in this Paragraph 22(d)(ii) during the first two years of
the term of this Agreement and the shares of Common Stock subject to the
Restricted Stock Agreement remain unvested, then such shares shall be fully
vested and all restrictions related thereto shall be lifted.  All stock options
to which Executive is entitled on the termination date which otherwise had not
vested as of the termination date shall vest in Executive as of the termination
date. The Executive shall have ninety (90) days to exercise any or all such
vested options as of the termination date and all unexercised vested options
shall expire and be cancelled thereafter. In the event that the Executive
terminates this Agreement after a Change of Control and does not show Good
Reason, no severance will be paid and all options which have not vested as of
the termination date shall be cancelled.   Executive shall have ninety (90) days
to exercise all vested options as of the termination date and all unexercised
vested options shall expire and be cancelled thereafter.

 

iii.            A “Change of Control” means (i) a sale of substantially all of
the assets of the Employer to a third party, or (ii) a sale, or acquisition, by
merger or otherwise, of a controlling interest of the equity securities of the
Employer. “Good Reason” shall mean (i) the post Change of Control management
reduces the then current salary and benefits of the Executive and other
management personnel do not incur a similar reduction, (ii) the duties of the
Executive are substantially changed as set forth herein, or (iii) a new employee
is retained by management to perform substantially the same duties as performed
by the Executive.

 

7

--------------------------------------------------------------------------------


 

23.          If Executive dies during the term of this Agreement and while in
the employ of the Employer, this Agreement will terminate automatically, without
notice, on the date of the Executive’s death, and the Employer shall not have
any further obligation to Executive or her estate under this Agreement (other
than death benefits payable under any benefit plans to which Executive is a
party), except that the Employer shall pay Executive’s estate that portion of
Executive’s base salary accrued through the date on which Executive’s death
occurred.  To the maximum extent, and for the term, permitted by the health
benefit provisions of the Consolidated Omnibus Budget Reconciliation Act (COBRA)
of 1986, if Executive dies during the term of this Agreement and while in the
employ of the Employer, the Employer shall provide, or maintain, and pay for any
required health insurance benefits, for Executive’s spouse for six months.

 

24.          This Agreement will terminate immediately, without notice, in the
event the Executive is prevented from performing her duties hereunder by reason
of becoming physically or mentally disabled.  For purposes of this Agreement,
the term “disabled” shall have the meaning set forth in the Employer’s long-term
disability plan or, if the Employer has no long-term disability plan in effect
at the time of the Executive’s disability, then “disabled” shall mean that
Executive has become physically or mentally incapable (excluding infrequent and
temporary absences due to ordinary illness) of performing the essential
functions of her duties under this Agreement for a continuous period of three
(3) months, as determined by the Employer, upon the advice of a qualified
physician. During any period prior to termination during which the Executive
fails to perform her duties as a result of incapacity due to physical or mental
illness, the Executive shall continue to receive her full salary at the rate
then in effect for such period until her employment terminates pursuant to this
Paragraph, provided that payments so made to the Executive during such period
shall be reduced by the sum of the amounts, if any, payable to the Executive
under any disability benefit plans of the Employer that were not previously
applied to reduce such payment.

 

Executive acknowledges that all memoranda, notes, records, reports, manuals,
books, papers, letters, client and customer lists, contracts, software programs,
information and records, drafts of instructions, guides and manuals, and other
documentation (whether in draft or final form), and other sales or financial
information and aids relating to the Employer’s business, and any and all other
documents containing Propriety Information furnished to the Executive by any
representative of the Employer or otherwise acquired or developed by the
Executive in connection with her duties under this Agreement (collectively, the
“Recipient Materials”) shall at all times be the property of the Employer. 
Within three calendar days of the termination of this Agreement, the Executive
shall return to the Employer, all Recipient Materials (including all Proprietary
Information) that is in her possession, custody or control.

 

25.          The provisions of Paragraphs 12-24, 27, 34 and 37 shall survive the
termination of this Agreement.

 

G.  SEVERABILITY

 

26.          If any term or other provision of this Agreement is held to be
illegal, invalid or unenforceable by any rule of law or public policy, or
governing guidelines of the Employer’s regulatory agencies:  (A) such term or
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision were not a part
hereof; (B) the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid or
unenforceable provision or by its severance from this Agreement; and (C) there
shall be added automatically as a part of this Agreement a provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and still be legal, valid and enforceable.  If any provision of

 

8

--------------------------------------------------------------------------------


 

this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only as broad as is enforceable.

 

H.  WAIVER

 

27.          The Parties acknowledge and agree that the failure of either Party
to enforce any provision of this Agreement shall not constitute a waiver of that
particular provision, or of any other provisions of this Agreement.

 

I.  SUCCESSORS AND ASSIGNS

 

28.          The Executive acknowledges and agrees that this Agreement may be
assigned by the Employer to any successor-in-interest and shall inure to the
benefit of, and be fully enforceable by, any successor and/or assignee; and this
Agreement will be fully binding upon, and may be enforced by the Executive
against, any successor and/or assignee of the Employer.

 

29.          The Executive acknowledges and agrees that her obligations, duties
and responsibilities under this Agreement are personal and shall not be
assignable, and that this Agreement shall be enforceable by the Executive only. 
In the event of the Executive’s death, this Agreement shall be enforceable by
the Executive’s estate, executors and/or legal representatives, only to the
extent provided herein.

 

J.  CHOICE OF LAW

 

30.          THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, INTERPRETATION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
COLORADO, WITHOUT GIVING EFFECT TO PROVISION THEREOF REGARDING CONFLICT OF
LAWS.  IT IS STIPULATED THAT COLORADO HAS A COMPELLING STATE INTEREST IN THE
SUBJECT MATTER OF THIS AGREEMENT, AND THAT THE EXECUTIVE HAS OR WILL HAVE
REGULAR CONTACT WITH THE STATE OF COLORADO IN THE PERFORMANCE OF THIS AGREEMENT.

 

K.  MODIFICATION

 

31.          The Parties acknowledge and agree that this Agreement and the other
agreements and plans referenced herein constitute the complete and entire
agreement between the Parties; that each executed this Agreement based upon the
express terms and provisions set forth herein; that, in accepting employment
with the Employer, the Executive has not relied on any representations, oral or
written, which are not set forth in this Agreement; that no previous agreement,
either oral or written, shall have any effect on the terms or provisions of this
Agreement; and that all previous agreements, either oral or written, are
expressly superseded and revoked by this Agreement.  No waiver shall be deemed a
continuing waiver or a waiver of any subsequent breach or default, either of a
similar or different nature, unless expressly so stated in writing.

 

32.          Except as otherwise expressly provided in this Agreement, no
conditions, usage of trade, course of dealing or performance, understanding or
agreement purporting to modify, vary, explain or supplement the terms or
conditions of this Agreement unless hereafter made (i) in writing,
(ii) referencing an express provision in this Agreement, (iii) signed by the
party to be bound, and (iv) in the case of the Employer, approved by the
Employer’s President and Chief Executive Officer.

 

9

--------------------------------------------------------------------------------


 

L.  INDEMNIFICATION

 

33.          During the term of this Agreement, so long as the Executive has
demonstrated good judgment and diligence in performing her duties, the Employer
shall indemnify the Executive against all judgments, penalties, fines, amounts
paid in settlement and reasonable expenses (including, but not limited to,
attorneys’ fees) relating to her employment by the Employer to the fullest
extent permissible under the law, including, without limitation, federal and/or
state banking laws and regulations, the Colorado Banking Code, as amended, the
Colorado Corporations and Associations Act, as amended, and the Employer’s
Articles of Incorporation.  To the extent permitted by law, the Employer shall
purchase such indemnification insurance as the Employer’s President and Chief
Executive Officer or Employer’s Board of Directors may from time to time
determine.

 

M.  ARBITRATION

 

34.          Any dispute, controversy, or claim arising out of or relating to
this Agreement or breach thereof, or arising out of or relating in any way to
the employment of the Executive or the termination thereof, shall be submitted
to arbitration before a private arbitrator in Denver, Colorado, pursuant to the
Colorado Uniform Arbitration Act, C.R.S. §13-22-101, et seq.  Judgment upon the
award rendered by the arbitrator may be entered in any court of competent
jurisdiction.  In reaching his or her decision, the arbitrator shall have no
authority to ignore, change, modify, add to or delete from any provision of this
Agreement, but instead is limited to interpreting this Agreement. 
Notwithstanding the arbitration provisions set forth in this Agreement, the
Executive and the Employer acknowledge and agree that nothing in this Agreement
shall be construed to require the arbitration of any claim or controversy
arising under the NONINTERFERENCE, CONFIDENTIALITY AND NON-COMPETITION
provisions of this Agreement.  These provisions shall be enforceable by any
court of competent jurisdiction and shall not be subject to this Paragraph of
the Agreement.  The Executive and the Employer further acknowledge and agree
that nothing in this Agreement shall be construed to prohibit Employer from
applying to a Court of competent jurisdiction for injunctive or equitable relief
to protect Proprietary Information, to preserve the status quo or to enforce the
NONINTERFERENCE, CONFIDENTIALITY AND NON-COMPETITION provisions of this
Agreement.  The Executive and the Employer further acknowledge and agree that
nothing in this Agreement shall be construed to require arbitration of any claim
for workers’ compensation or unemployment compensation.

 

N.  LEGAL CONSULTATION

 

35.          Each Party acknowledges that it has carefully read this Agreement,
that she or it has had an opportunity to consult with her or its attorney
concerning the meaning, import and legal significance of this Agreement, that it
understands the terms of the Agreement, that all understandings and agreements
between Executive and the Employer relating to the subjects covered in this
Agreement are contained in it, and that it has entered into the Agreement
voluntarily and not in reliance on any promises or representations by the other
than those contained in this Agreement.

 

O.  EXECUTIVE’S REPRESENTATIONS AND WARRANTIES REGARDING OTHER OBLIGATIONS

 

36.          The Executive represents and warrants to the best of her knowledge
as follows:

 

10

--------------------------------------------------------------------------------


 

a.             That her service as an employee of the Employer will not violate
any agreement that: (i) prohibits Executive from disclosing any information
Executive acquired prior to becoming employed by the Employer; or (ii) prohibits
Executive from accepting employment with the Employer or that will interfere
with compliance with the terms of this Agreement;

 

b.             That the statements made by the Executive in the Affidavit dated
on even date herewith (the “Affidavit”) are true and correct and do not omit any
material information concerning the subject matter of the statements therein;
and

 

c.             That Executive has not previously, and will not in the future,
disclose to Employer any proprietary information or trade secrets belonging to
any previous employer and that the Employer has instructed Executive not to
disclose to it any proprietary information or trade secrets belonging to any
previous employer.

 

Executive understands that the Employer is specifically relying on the
representations and warranties in this section, and in the Affidavit, in
entering into this Agreement and would not enter into this Agreement without
such representations and warranties.

 

P.  MISCELLANEOUS

 

37.          The Executive shall be available, upon the request of the Employer,
to testify or otherwise assist in litigation, arbitration, or other disputes
involving the Employer, or any of the directors, officers, employees,
subsidiaries, or parent corporations of the Employer, during the term of this
Agreement and at any time following the termination of this Agreement, with any
fees and expenses related to the foregoing to be promptly paid by the Employer.

 

38.          In the event either Party institutes arbitration or litigation to
enforce or protect its rights under this Agreement, the substantially prevailing
party in such arbitration or litigation shall be entitled, in addition to all
other relief, to reasonable attorneys’ fees, out-of-pocket costs, disbursements,
and arbitrator’s fees relating to such arbitration or litigation.

 

39.          This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.

 

40.          The Employer shall have no obligation to set aside, earmark or
entrust any fund or money with which to pay its obligations under this
Agreement.  The Executive or any successor-in-interest to the Executive shall be
and remain simply a general creditor of the Employer in the same manner as any
other creditor having a general unsecured claim.  For purposes of the Code, the
Employer intends this Agreement to be an unfunded, unsecured promise to pay on
the part of the Employer.  For purposes of Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), the Employer intends that this Agreement not
be subject to ERISA.  If it is deemed subject to ERISA, it is intended to be an
unfunded arrangement for the benefit of a select member of management, who is a
highly compensated employee of the Employer for the purpose of qualifying this
Agreement for the “top hat” plan exception under sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.  At no time shall the Executive have or be deemed to have
any lien nor right, title or interest in or to any specific investment or to any
assets of the Employer.  If the Employer elects to invest in a life insurance,
disability or annuity policy upon the life of the Executive, then the Executive
shall assist the Employer by freely submitting to a physical examination and
supplying such additional information necessary to obtain such insurance or
annuities.

 

11

--------------------------------------------------------------------------------


 

41.          When a reference is made in this Agreement to a Paragraph or a
Section, such references shall be to a Paragraph or a Section of this Agreement
unless otherwise indicated.  The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision in this Agreement. 
Each use herein of the masculine, neuter or feminine gender shall be deemed to
include the other genders.  Each use herein of the plural shall include the
singular and vice versa, in each case as the context requires or as is otherwise
appropriate.  The word “or” is used in the inclusive sense.  Any agreement or
instrument defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement or instrument as from time to time
amended, modified or supplemented, including by waiver or consent.  References
to a person are also to its permitted successors or assigns.

 

Q.  NOTICES

 

42.          All notices and other communications required or permitted to be
given or delivered hereunder or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given properly if
(a) delivered personally, (b) delivered by a recognized overnight courier
service, (c) sent by United States mail, postage prepaid, or (d) sent by
facsimile transmission followed by a confirmation copy delivered by recognized
overnight courier service the next day.  Such notices, requests, consents and
other communications shall be sent to the respective parties as follows (or at
such other address for a Party as shall be specified by like notice to the other
Party):

 

If to the Employer:

 

Solera National Bank

319 S. Sheridan Blvd

Lakewood, CO 80226

 

Attention: President & CEO

 

If to Executive:

 

The address on file with the Employer.

 

43.          Any notice or other communication given pursuant to this Agreement
shall be effective (i) in the case of personal delivery, telex or facsimile
transmission, when received; (ii) in the case of mail, upon the earlier of
actual receipt or five (5) business days after deposit with the United States
Postal Service, first class certified or registered mail, postage prepaid,
return receipt requested; and (iii) in the case of a recognized overnight
courier service, one (1) business day after delivery to the courier service
together with all appropriate fees or charges and instructions for overnight
delivery.

 

[signature page follows]

 

12

--------------------------------------------------------------------------------


 

[signature page to Employment Agreement]

 

EXECUTED AS OF THE DATE FIRST WRITTEN ABOVE IN LAKEWOOD, COLORADO.

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Robert J. Fenton

 

/s/ Kathleen A Stout

WITNESS

 

Print Name: Kathleen A. Stout

 

 

 

 

 

 

 

 

Solera National Bank

 

 

 

 

 

 

 

/s/ Robert J. Fenton

 

By:

/s/ Douglas Crichfield

WITNESS

 

 

 

 

 

Name:

Douglas Crichfield

 

 

 

 

 

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SEPARATION AGREEMENT

[form to be completed at time of separation]

 

THIS SEPARATION AGREEMENT is entered into by and between Solera National Bank, a
national banking association (the “Employer”), and
                                                  (“Employee”) for good and
valuable consideration, the sufficiency of which is hereby acknowledged.

 

1.             Employee and Employer agree that Employee’s termination of
employment with Employer is effective as of [insert date] (the “Separation
Date”). Employer agrees to consult with Employee regarding the wording of
appropriate press releases and/or inter-company announcements to be issued by
Employer.

 

2.             Regardless of whether Employee signs this Separation Agreement,
subject to regulatory approval to the extent required, Employee will be paid all
compensation Employee has earned through the Separation Date, Employer will
reimburse Employee for reasonable business expenses incurred through the
Separation Date upon submission by Employee of expense reports in accordance
with the Employer’s policy, and Employee will have the right to elect to
continue her health insurance coverage pursuant to the federal law regarding
continuation of insurance coverage, known as COBRA.

 

3.             In exchange for Employee’s agreement to this Separation
Agreement, Employer agrees to provide Employee with the following additional
severance benefits:

 

(A)          severance pay in the aggregate gross amount of $ [insert
appropriate amount per Employment Agreement], less applicable withholding taxes,
payable as follows: [insert appropriate payment schedule]; and

 

(B)          provided Employee elects continuation coverage of health insurance
in accordance with COBRA, Employer will pay the premiums for such coverage for
six months from when Employee’s coverage would otherwise end, or until such
earlier date as Employee’s eligibility for such coverage ends.

 

Employee acknowledges that she would not be entitled to receive the severance
benefits described above if she did not agree to all of the terms of this
Separation Agreement.  Payment of the severance benefits described above shall
commence as soon as practicable after the Effective Date of this Agreement, as
described in paragraph 10 hereof.  Employee agrees to return to Employer on or
before the Effective Date any and all property and documents of Employer. 
Employee agrees to cooperate with the Employer to resolve all other issues
relating to Employee’s separation from employment. Employee agrees that she is
not entitled to any other compensation or benefits except as expressly provided
herein.

 

4.             Employee hereby releases Employer and its parent, subsidiary, and
sister companies, and their respective officers, directors, agents,
shareholders, employees, and benefit plans (collectively “Released Persons”) of
and from any and all past, present, or future actions, causes of actions,
claims, demands, damages, expenses, charges, complaints, obligations and
liability of any nature or kind whatsoever on account of, or in any way growing
out of, her employment with or separation from employment with Employer, whether
such liability or damages are accrued or unaccrued, known or unknown at this
time.  This release includes, without limitation, any and all rights or claims
under any common law theory such as defamation, intentional infliction of
emotional distress, outrageous conduct, breach of contract, invasion of privacy,
wrongful discharge, breach of implied covenant, and any claim of discrimination
on the basis of sex, race, creed, religion, age, disability, sexual orientation,
or national

 

1

--------------------------------------------------------------------------------


 

origin under any municipal ordinance or under any statute of the United States
or Colorado, including without limitation, any claim under Title VII of the 1964
Civil Rights Act, The Civil Rights Acts of 1866 and 1871, the Americans with
Disabilities Act,  the Colorado Civil Rights Act (C.R.S. Sections 24-34-301 et
seq. and 24-34-401 et seq.), and the Age Discrimination in Employment Act of
1967 as amended, which is codified beginning at 29 U.S.C. Section 621.

 

5.             The release in paragraph 4 does not include a release or waiver
of the following:

 

(A)          any rights of Employee which are already vested as of the
Separation Date to benefits under Employer’s 401(k) Plan;

 

(B)          any rights: (i) to elect continuation coverage under Employer’s
group health plan in accordance with the terms of COBRA, or (ii) to otherwise
maintain coverage under Employer’s group health plan if the plan so provides at
the time of Employee’s separation from employment; and

 

(C)          any claims which Employee may have under Colorado statutes for
workers compensation benefits and/or unemployment compensation benefits; and

 

(D)          any rights or claims arising under the Age Discrimination in
Employment Act after the date that Employee signs this Separation Agreement.

 

6.             Employee agrees that she will not file, cause to be filed, or
prosecute any civil suit in any court for any claims which are released in
Paragraph 4.  In the event that Employee breaches this paragraph, all Released
Persons shall be entitled to recover from Employee all reasonable attorney fees
and costs incurred as a result of such breach, provided, however, that
Employee’s obligation to pay attorney fees and costs shall apply to claims
asserted under the Age Discrimination in Employment Act or the Older Workers
Benefit Protection Act only as specifically authorized by federal law.

 

7.             Employee agrees and covenants that at no time will she use,
disclose, communicate, or transmit to other persons any Confidential Information
of Employer.  For purposes of this Agreement, “Confidential Information” shall
mean any information or material of a confidential nature or proprietary to
Employer which is not generally available to the public, to which Employee
obtained knowledge or access as a result of Employee’s employment with
Employer.  Confidential Information includes all information designated as such
by Employer, but the absence of such a designation shall not prevent information
from being Confidential Information if it is not generally available to the
public. Employee agrees that the terms, amount, and fact of this Agreement are
also confidential information.  Employee represents that she has not disclosed
such confidential information to any other person or entity, except to her
attorneys, tax advisors, and spouse.  Employee agrees that hereafter she will
not disclose any such confidential information to any other person or entity,
except to her attorneys, tax advisors, spouse, or as required by law or court
order.   Any disclosure of such confidential information by Employee’s
attorneys, tax advisors, or spouse will be deemed to be a disclosure by
Employee.

 

8.             During any time period that Employee is receiving severance
payments from Employer as described in paragraph 3 above she shall provide
transitional assistance or information as may be requested from time to time by
Employer, provided that Employee shall not be required to spend more than 20
hours per month providing such assistance

 

9.             This Separation Agreement constitutes the entire agreement
between Employee and Employer concerning her employment with Employer and her
separation from employment with Employer and supersedes all prior agreements
relating thereto, and there are no other promises,

 

2

--------------------------------------------------------------------------------


 

understandings, or agreements relating thereto except as may be provided herein.
  Both Parties agree and acknowledge that they have not relied upon any
representation, whether written or oral, of the other Party in connection with
entering into this Separation Agreement.  Nothing in this Agreement shall be
construed as an admission of liability or wrongdoing by either Party.  The
purpose of this Agreement is solely to amicably resolve all issues relating to
Employee’s employment and separation from employment with Employer and to
provide transitional assistance to Employee.  No rules of construction based
upon which party drafted any portion of this Agreement shall be applicable in
the event of any dispute over its meaning or interpretation.  This Agreement
shall be construed and enforced in accordance with the law of the State of
Colorado.  If any provision of this Agreement is found to be invalid or
unenforceable by a court of competent jurisdiction, the remaining terms of this
Agreement will remain in full force and effect, and any Court having
jurisdiction shall modify any such invalid or unenforceable provision to the
extent necessary for it to be valid and enforceable.

 

10.          Employee understands that this is an important legal document. 
Employee is advised to consult with an attorney before signing this Separation
Agreement.  Employee has 21 days after receiving this Separation Agreement to
consider it, and if Employee chooses to agree to the terms of this Separation
Agreement, Employee understands that she must sign and return this Separation
Agreement to Employer within that 21-day period.  If Employee signs this
Separation Agreement, she will then have the right to revoke this Separation
Agreement by delivering written notice of revocation, but such notice must be
received by Employer within seven days after the date that Employee signed this
Separation Agreement.  If this Separation Agreement is not signed and delivered
within 21 days, or if it is revoked within the seven day period, neither
Employee nor Employer will have any rights or obligations under this Separation
Agreement.  The Effective Date of this Separation Agreement is the eighth day
after Employee signs it, unless Employee revokes it as described above.

 

11.          It is expressly understood that Employee has read and reviewed this
Separation Agreement and every word of it, that Employee has had an opportunity
to discuss this Separation Agreement with an attorney if he chose to do so, and
that Employee understands this Separation Agreement.  By signing below, Employee
represents that this Separation Agreement has been entered into voluntarily and
knowingly and is binding upon her, her heirs, and personal representatives, and
shall inure to the benefit of Employer, its successors and assigns.

 

[signatures on following page]

 

3

--------------------------------------------------------------------------------


 

Signature page to Separation Agreement

 

The duly authorized parties have caused this Separation Agreement to be executed
as of the date first set forth above.

 

 

 

 

Solera National Bank

 

 

 

 

 

 

 

 

 

 

By:

 

[executive]

 

 

 

 

STATE OF COLORADO

)

 

) ss.

COUNTY OF DENVER

)

 

The foregoing Separation Agreement was acknowledged before me this           
day of                   , 20    , by                           .

 

WITNESS my hand and official seal.

My commission expires:

 

 

 

Notary Public

STATE OF COLORADO

)

 

) ss.

COUNTY OF DENVER

)

 

The foregoing Separation Agreement was acknowledged before me this           
day of                           , 20    , by                              as
                                   of Solera National Bank, on behalf of said
corporation.

 

WITNESS my hand and official seal.

My commission expires:

 

 

 

Notary Public

 

--------------------------------------------------------------------------------